UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Rule 14a-12. SPHERIX INCORPORATED (Name of Registrant as Specified in its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [ ] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies. Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Unit price of $8.4650 estimated pursuant to Rules 457(c) under the Securities Act solely for the purpose of calculating the registration fee, based on the average of the high and low prices of the Registrant’s common stock as reported on the NASDAQ Capital Market on May 7, 2013 Proposed maximum aggregate value of transaction: Total fee paid: [X] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: SPHERIX INCORPORATED 7927 Jones Branch Drive, Suite 3125 Tysons Corner, VA 22102 (703) 992-9260 NOTICE OF CONSENT SOLICITATION August 13, 2013 To our Stockholders: We are soliciting your consent to approve: (1) the issuance of an aggregate of (a) 118,483 shares of common stock, par value $0.0001 per share (the “Common Stock”) of Spherix Incorporated, a Delaware corporation (the “Company” or “us” or “we” or “our” or “Spherix”) and (b) 1,488,152 shares of newly designated Series D Convertible Preferred Stock, par value $0.0001 per share (the “Series D Preferred Stock”) which is convertible into shares of Common Stock on a one-for-ten basis (collectively, the “Merger Consideration”) as consideration for the acquisition of North South Holdings, Inc., a Delaware corporation (“North South”), by our wholly-owned subsidiary Nuta Technology Corp., a Virginia corporation (“Nuta Virginia”) pursuant to an Agreement and Plan of Merger dated as of April 2, 2013 (the “Merger” and the agreement, the “Merger Agreement”) in accordance with NASDAQ Listing Rules; (2) the 2013 Equity Incentive Plan (the “2013 Plan”) of the Company; and (3) the retention of the law firm associated with the Company’s current interim Chief Executive Officer as special counsel to the Company and its subsidiaries (collectively, the “Proposals”). On April 1, 2013, the Company’s board of directors unanimously approved the Merger, the issuance of the Merger Consideration, adoption of the 2013 Plan and the retention of Sichenzia Ross Friedman Ference LLP (“SRFF”). The Company’s board of directors has deemed it advisable to seek stockholder approval of the issuance of the Merger Consideration, in accordance with NASDAQ Listing Rules, of the 2013 Plan, as required under applicable law to preserve the intended tax consequences of the 2013 Plan and as otherwise in accordance with the rules of NASDAQ, and as otherwise deemed advisable by the board of directors and of the retention of SRFF as a matter of good corporate governance, and has decided to seek the written consent of stockholders through a consent solicitation process rather than holding a special meeting of stockholders, in order to eliminate the costs and management time involved in holding a special meeting. The Proposals are described in more detail in the accompanying Consent Solicitation Statement. We have established the close of business on July 10, 2013, as the record date for determining stockholders entitled to submit written consents. Stockholders holding a majority of our outstanding voting capital, which consists of our common stock, voting together with the record holders of our Series C Convertible Preferred Stock, as of the close of business on the record date, must vote in favor of the Proposals to be approved by stockholders. This solicitation is being made on the terms and subject to the conditions set forth in the accompanying Consent Solicitation Statement and Written Consent. To be counted, your properly completed Written Consent must be received before 5:00 p.m. Eastern Time, on October 31, 2013, subject to early termination of the consent solicitation by our board of directors if a majority approval is received, or extension of the time of termination by our board of directors (the “Expiration Time”). Failure to submit the Written Consent will have the same effect as a vote against the Proposals. We recommend that all stockholders consent to the Proposals, by marking the box entitled “FOR” with respect to each Proposal and submitting the Written Consent by one of the methods set forth in the form of Written Consent which is attached as Appendix B to the Consent Solicitation Statement. If you sign and send in the Written Consent form but do not indicate how you want to vote as to the Proposals, your consent form will be treated as a consent “FOR” each Proposal. By Order of the Board of Directors of Spherix Incorporated. -1- SPHERIX INCORPORATED 7927 Jones Branch Drive, Suite 3125 Tysons Corner, VA 22102 (703) 992-9260 CONSENT SOLICITATION STATEMENT General This Consent Solicitation Statement dated August 13, 2013 is being furnished in connection with the solicitation of written consents of the stockholders of Spherix Incorporated, a Delaware corporation (the “Company,” “Spherix,” “us,” “we,” or “our”) with regard to the following proposals: (1) To approve the issuance of an aggregate of (a) 118,483 shares of common stock, par value $0.0001 per share (the “Common Stock”) of the Company and (b) 1,488,152 shares of newly designated Series D Convertible Preferred Stock, par value $0.0001 per share (the “Series D Preferred Stock”) which is convertible into shares of Common Stock on a one-for-ten basis (collectively, the “Merger Consideration”) as consideration for the acquisition of North South Holdings, Inc. a Delaware corporation (“North South”), by our wholly-owned subsidiary Nuta Technology Corp., a Virginia corporation (“Nuta Virginia”) pursuant to an Agreement and Plan of Merger dated as of April 2, 2013 (the “Merger” and the agreement, the “Merger Agreement”) in accordance with NASDAQ Listing Rules, including waiver of our Shareholder Rights Plan (the “Rights Plan”) and Delaware anti-takeover laws, as a result of the Merger; (2) To approve the Spherix Incorporated 2013 Equity Incentive Plan (the “2013 Plan”) as attached as Appendix A to this Consent Solicitation Statement, including the reservation of 2,800,000 shares of Common Stock for issuance thereunder; and (3) To approve and ratify the retention of Sichenzia Ross Friedman Ference LLP as special counsel to the Company and its subsidiaries. Our board of directors unanimously adopted the Proposals and recommends that stockholders vote FOR the approval of the Proposals. The board of directors has decided to seek written consent rather than calling a special meeting of stockholders, in order to eliminate the costs and management time involved in holding a special meeting. Written consents are being solicited from all of our stockholders of record pursuant to Section 228 of the Delaware General Corporation Law and Section 1.12 of our Amended and Restated Bylaws. Voting materials, which include this Consent Solicitation Statement and a Written Consent form (attached as Appendix B), are being mailed to all stockholders on or about August 13, 2013. Our board of directors set the close of business on July 10, 2013, as the record date for the determination of stockholders entitled to act with respect to the consent solicitation (the “Record Date”). As of the Record Date, the Company had 900,962 shares of Common Stock outstanding of record, held by approximately 688 registered holders of record and 142,261 shares of Series C Convertible Preferred Stock outstanding, held by approximately 8 registered holders of record who are entitled to vote together with the holders of our Common Stock, subject to certain beneficial ownership limitations. Any beneficial owner of Spherix who is not a record holder must arrange with the person who is the record holder or such record holder’s assignee or nominee to: (i) execute and deliver a Written Consent on behalf of such beneficial owner; or (ii) deliver a proxy so that such beneficial owner can execute and deliver a Written Consent on its own behalf. Stockholders who wish to consent must deliver their properly completed and executed Written Consents to the Corporate Secretary of Spherix in accordance with the instructions set forth in the Written Consent. Spherix reserves the right (but is not obligated) to accept any Written Consent received by any other reasonable means or in any form that reasonably evidences the giving of consent to the approval of the Proposals. Requests for copies of this Consent Solicitation Statement should be directed to Spherix Incorporated at the address or telephone number set forth above. -2- Spherix expressly reserves the right, in its sole discretion and regardless of whether any of the conditions of the Consent Solicitation have been satisfied, subject to applicable law, at any time prior to 5:00 p.m. Eastern Time, on October 31, 2013 (the “Expiration Date”) to (i) terminate the consent solicitation for any reason, including if the consent of stockholders holding a majority of the Company’s outstanding voting capital has been received, (ii) waive any of the conditions to the consent solicitation, or (iii) amend the terms of the consent solicitation. The final results of this solicitation of written consents will be published in a Current Report on Form 8-K (the “Form 8-K”) by the Company. This Consent Solicitation Statement and the Form 8-K shall constitute notice of taking of a corporate action without a meeting by less than unanimous written consent as permitted by applicable law and Section 1.12 of our Amended and Restated Bylaws. All questions as to the form of all documents and the validity and eligibility (including time of receipt) and acceptance of consents and revocations of consents will be determined by Spherix, in its sole discretion, which determination shall be final and binding. Revocation of Consents Written consents may be revoked or withdrawn by any stockholder at any time before the Expiration Date. A notice of revocation or withdrawal must specify the record stockholder’s name and the number of shares being withdrawn. After the Expiration Date, all written consents previously executed and delivered and not revoked will become irrevocable. Revocations may be submitted to the Corporate Secretary of the Company by the same methods as written consents may be submitted, as set forth in the form of Written Consent attached hereto as Appendix B. Solicitation of Consents Our board of directors is sending you this Consent Solicitation Statement in connection with its solicitation of stockholder consent to approve the Proposals. Spherix will pay for the costs of solicitation. We will pay the reasonable expenses of brokers, nominees and similar record holders in mailing consent materials to beneficial owners of our common stock and Series C Convertible Preferred Stock. Because the approval of holders of a majority of the Company’s outstanding voting capital is required to approve the Proposals, not returning the Written Consent will have the same effect as a vote against the Proposals. Other than as discussed above, Spherix has made no arrangements and has no understanding with any other person regarding the solicitation of consents hereunder, and no person has been authorized by Spherix to give any information or to make any representation in connection with the solicitation of consents, other than those contained herein and, if given or made, such other information or representations must not be relied upon as having been authorized. In addition to solicitations by mail, consents may be solicited by directors, officers and other employees of Spherix who will receive no additional compensation therefor. Members of our management beneficially own shares of our Common Stock and intend to submit their consents “For” the Proposals. As a result, approximately 19,391 shares held by our interim Chief Executive Officer will be voted in favor of the Proposals constituting approximately 2.2% of our issued and outstanding Common Stock as of the Record Date (prior to issuance of the Merger Consideration). In addition, four of our principal stockholders beneficially own approximately 28.36% of our issued and outstanding Common Stock as of the Record Date. Each of these principal stockholders is expected to vote “For” the Proposals. As a result, it is likely that we will obtain the requisite approval of the Proposals. Certain of the principal stockholders are also persons known to be associated with North South and are expected to vote “For” and will receive a portion of the Merger Consideration and therefore may be deemed to be interested in the transactions. See “Security Ownership of Certain Beneficial Owners and Management”. In the event our management and principal stockholders do not vote in favor of Proposal 1 or Proposal 2, as anticipated, or if we do not otherwise obtain the requisite approvals for Proposal 1 or Proposal 2, we may have to abandon either of such Proposals or attempt to obtain the required approvals at a later date. In the event holders of a majority of our outstanding voting capital do not vote in favor of Proposal 3, our Board of Directors, in its sole discretion, may determine to still retain SRFF, as discussed herein, or seek to retain other legal counsel. -3- No Appraisal Rights Under the Delaware General Corporation Law and our charter documents, holders of our common stock will not be entitled to statutory rights of appraisal, commonly referred to as dissenters’ rights or appraisal rights (i.e., the right to seek a judicial determination of the “fair value” of their shares and to compel the purchase of their shares for cash in that amount) with respect to the Proposals. No Poison Pill/Control Share Acquisition Rights Under the Merger The board of directors has waived the effectiveness of the holders of the Company’s rights under the Company’s January 1, 2013 Rights Plan. As a result, stockholders will not receive any distribution of rights in connection with the issuance of in excess of 10% of the Common Stock in connection with the Merger, and there will be no effect under the Delaware state law Control Share Acquisition statute which prohibits certain acquisitions with interested stockholders under Section 203 of the Delaware General Corporation Law. No Change of Control/Change in Control The board of directors has determined that the Merger Consideration shall not constitute a Change of Control or Change in Control under any agreement that provides for acceleration or other effects of issuance of voting securities of the Company. In connection with the approval of Proposal No. 1, a vote in favor of such proposal by any holder that is also a purchaser of our Units offered in our private placement which closed on November 7, 2012 shall also be deemed to have waived any change of control/change in control trigger feature in such Units. Householding Matters Stockholders that share a single address will receive only one Consent Solicitation Statement and Written Consent at that address, unless we have received instructions to the contrary from any stockholder at that address. This practice, known as “householding,” is designed to reduce our printing and postage costs. However, if a stockholder of record residing at such an address wishes to receive a separate copy of this Consent Solicitation Statement or of future consent solicitations or proxy statements (as applicable), he or she may write to us at: Spherix Incorporated, 7927 Jones Branch Drive, Suite 3125, Tysons Corner, Virginia 22102, Attention: Chief Executive Officer. We will deliver separate copies of this Consent Solicitation Statement and form of Written Consent promptly upon written request. If you are a stockholder of record receiving multiple copies of our Consent Solicitation Statement and form of Written Consent, you can request householding by contacting us in the same manner. If you own your shares through a bank, broker or other stockholder of record, you can request additional copies of this Consent Solicitation Statement and form of Written Consent or request householding by contacting the stockholder of record. As of the Record Date, the closing price of our common stock was $6.00 per share and our total market capitalization was approximately $5.4 million. INTEREST OF DIRECTORS AND EXECUTIVE OFFICERS IN THE PROPOSALS Members of the board of directors and executive officers of Spherix are eligible to receive grants under the terms of the 2013 Plan. Accordingly, members of the board of directors and the executive officers of Spherix have a substantial interest in Proposal 2, adoption of the 2013 Plan. Members of the board of directors and executive officers of Spherix do not have any interest in any other Proposal that is not shared by all other stockholders of Spherix, other than Proposal 3, approval of certain legal services which may from time to time be provided by persons associated with our interim Chief Executive Officer. -4- PROPOSAL TO APPROVE THE ISSUANCE OF AN AGGREGATE OF (A) 118,(B) 1,488,, NUTA TECHNOLOGY CORP., NORTH SOUTH HOLDINGS, INC. AND THE STOCKHOLDERS OF NORTH SOUTH HOLDINGS, INC. Background As previously reported in our Current Report on Form 8-K, filed with the Securities and Exchange Commission on April 4, 2013, on April 2, 2013, we entered into an Agreement and Plan of Merger with our wholly-owned subsidiary, Nuta Technology Corp., a Virginia corporation (“Nuta Virginia”), North South Holdings, Inc., a Delaware corporation (“North South”) and the shareholders of North South, in an effort to augment our biotechnology research and development business with a new business segment focused on the acquisition and monetization of intellectual property assets. Prior to entering into the Merger Agreement, the Company’s Board of Directors analyzed the benefits of engaging in an additional business segment in the patent monetization space and determined that capitalizing on the opportunity to acquire the North South Intellectual Property would be financially beneficial to the Company and provide an increased value to its shareholders. The Company and North South intend to close the Merger promptly following approval of this Proposal 1, however, the Company reserves the right to defer such closing for up to 12 months following approval and to adjust the mix of Common Stock and Preferred Stock to be issued in order to satisfy initial or continued listing standards for minimum value of publicly-held common stock outstanding required by any exchange on which the Company's Common Stock is then traded or intended to be traded. Notwithstanding the foregoing, in no event shall the number of shares of Common Stock and Common Stock equivalents issued as Merger Consideration exceed the effective number of shares of Common Stock and Common Stock equivalents covered by this Proposal for which shareholder approval is sought (15,000,003 shares). The transaction will be accounted for using the acquisition method of accounting in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 805, Business Combinations, and uses the fair value concepts defined in ASC Topic 820, Fair Value Measurement, and was based on the historical financial statements of the Company and North South. Under the acquisition method of accounting, the assets acquired and liabilities assumed will be recorded as of the completion of the acquisition of North South, primarily at their respective fair values and added to those of the Company. Financial statements and reported results of operations of the Company issued after completion of the acquisition of North South will reflect these values, but will not be retroactively restated to reflect the historical financial position or results of operations of North South. Under ASC 805, acquisition-related transaction costs (i.e., advisory, legal, valuation, other professional fees) and certain acquisition-related restructuring charges are not included as a component of consideration transferred, but are accounted for as expenses in the periods in which the costs are incurred. In connection with the acquisition of North South, total acquisition-related transaction costs to be incurred by the Company and North South are estimated to be approximately $140,000, on a pre-tax basis, consisting of acquisition-related transaction costs to be incurred by the Company, including costs related to legal and accounting fees. The majority of the estimated acquisition-related transaction costs will be expensed by the Company in the quarter ending June 30, 2013. Upon consummation of the transactions contemplated by the Merger Agreement, Nuta Virginia will be the owner or assignee of certain patents, licenses and applications (the “North South Patent Portfolio”). At the Effective Time (as defined in the Merger Agreement) of the Merger, North South will be merged with and into Nuta Virginia, with Nuta Virginia surviving the Merger as the surviving corporation (the “Merger”) and an aggregate of 500 issued and outstanding shares of North South’s common stock will be converted into the right to receive an aggregate of 118,483 shares of the Company’s Common Stock and 500 shares of North South’s Series A Preferred Stock and 128 shares of North South’s Series B Preferred Stock issued and outstanding will be converted into the right to receive an aggregate of 1,488,152 shares of the Company’s newly designated Series D Preferred Stock, which is convertible into shares of the Company’s Common Stock on a one-for-ten basis (collectively with the 118,483 shares of Common Stock, the “Merger Consideration”). At the Effective Time of the Merger, from the Merger Consideration, 150,000 shares of the Series D Preferred Stock (the “Escrow Shares”) shall be delivered to an escrow agent and shall be held pursuant to an escrow agreement to secure the Company from certain claims that may arise with respect to the representations, warranties, covenants or indemnification obligations of North South’s shareholders for a period of twelve (12) months following the closing of the Merger. The Escrow Shares are the sole remedy for indemnifiable losses payable under the Merger Agreement. -5- The closing of the Merger is subject to the satisfaction of certain closing conditions, including the approval of our stockholders holding a majority of our outstanding voting Common Stock in favor of the issuance of the Merger Consideration, receipt of a fairness opinion and satisfaction of certain additional conditions. A copy of the letter of intent relating to the Merger is included as an exhibit to our Current Report on Form 8-K, filed with the SEC on February 22, 2013. Each share of Series D Preferred Stock has a stated value of $0.0001 per share (the “Stated Value”) and is convertible into ten (10) shares of Common Stock. Upon the liquidation, dissolution or winding up of the business of the Company, each holder of Series D Preferred Stock shall be entitled to receive, for each share of Series D Preferred Stock held, a preferential amount in cash equal to the greater of (i) the Stated Value or (ii) the amount the holder would receive as a holder of the Company’s Common Stock on an “as converted” basis. Each holder of Series D Preferred Stock shall be entitled to vote on all matters submitted to the shareholders of the Company and shall be entitled to such number of votes equal to the number of shares of Common Stock such shares of Series D Preferred are convertible into at such time, taking into account the beneficial ownership limitations set forth in the governing Certificate of Designation and the Conversion Limit limitations described below. At no time may shares of Series D Preferred Stock be converted if such conversion would cause the holder to hold in excess of 4.99% of the issued and outstanding Common Stock of the Company, subject to an increase in such limitation up to 9.99% of the issued and outstanding Common Stock on 61 days’ written notice to the Company. The Series D Preferred Stock is subject to adjustment in the event of stock dividends, splits and fundamental transactions. Additionally, subject to the beneficial ownership limitations described above, holders of Series D Preferred Stock may not convert such shares in excess of the “Conversion Limit”. The “Conversion Limit” is defined as that number of shares of Common Stock as shall equal 15% (the “Volume Percentage”) of the greater of (i) the trading volume of the Company’s Common Stock on such conversion date or (ii) the average trading volume of the Company’s Common Stock for ten trading days immediately prior to such conversion date. If the Company’s Common Stock trades at a price of at least $12.00 per share on the conversion date, then the Volume Percentage for purposes of the foregoing calculation shall equal 20%. Notwithstanding the foregoing, holders of the Series D Preferred Stock may convert such shares without regard to the aforementioned conversion limit if the Company’s Common Stock trades at a minimum price of $15.00 per share on the conversion date. Certain stockholders of North South are also stockholders of the Company. The assurance and likelihood of obtaining the requisite consent for the issuance of the Merger Consideration is greatly increased due to the significant overlap in share ownership. In connection with the approval of the Merger and the negotiation of the Merger Consideration, prior to the Closing, the board of directors will receive a Fairness Opinion that the Merger Consideration is fair to stockholders and the Company from a financial point of view, considering, among other things, the North South Patent Portfolio assets. Hudson Bay IP Opportunities Master Fund LP, Iroquois Master Fund Ltd., Four Kids Investment Fund LLC and Barry Honig and his related entities who hold approximately 20% of the Company’s outstanding Common Stock (excluding beneficial ownership of outstanding unconverted Series C Preferred Stock held by such holders) and approximately 71.5% of the Company’s outstanding Series C Preferred Stock as of the Record Date also hold approximately 90% of the outstanding common stock of North South, 90% of the outstanding Series A Preferred Stock of North South and 92% of the outstanding Series B Preferred Stock of North South. The issuance of the Merger Consideration is full consideration for the acquisition of the North South Patent Portfolio and will not have any effect (other than a dilutive effect, as further discussed below) upon the rights of existing security holders.The issuance of the Merger Consideration will have a significant dilutive effect on our existing security holders.Subsequent to the consummation of the Merger, we will have outstanding: 1,408,003 shares of Common Stock; 1 share of Series B Preferred Stock convertible into 1 share of Common Stock; 47,683 shares of Series C Preferred Stock convertible into an aggregate of 47,683 shares of Common Stock; 1,488,152 shares of Series D Preferred Stock convertible into an aggregate of 14,881,520 shares of Common Stock; 100,000 shares of Series E Preferred Stock convertible into an aggregate of 100,000 shares of Common Stock; warrants to purchase an aggregate of 66,366 shares of Common Stock; restricted stock awards of 120,250 shares of Common Stock;and options to purchase aggregate of 2,012,163 shares of Common Stock. Upon the closing of the Merger, the existing shareholders of the Company will hold approximately 91.6% of the issued and outstanding Common Stock of the Company and approximately 6.9% of the outstanding Common Stock of the Company on a fully diluted basis (without regard to any beneficial or conversion limitations of the outstanding convertible securities) and the shareholders of North South will hold approximately 8.4% of the outstanding Common Stock of the Company and will hold 15,000,003 shares of the Company’s Common Stock or approximately 81.0% of the outstanding Common Stock on a fully diluted basis, assuming the conversion of the Series D Preferred Stock issued under the Merger Agreement (without regard to an beneficial ownership or conversion limitations contained therein),The Company’s 100,000 shares of Series E Preferred Stock were issued to North South on June 25, 2013 for a purchase price of $500,000 in a private placement transaction. The Company obtained an independent valuation by Applied Economics LLC, a third party valuation firm (“Applied Economics”). Applied Economics is a national corporate finance and financial advisory services firm based in Atlanta, Georgia that has experience in business and intangible asset valuation, transfer pricing analysis and providing fairness and solvency opinions and litigation support services. The principal of Applied Economics has 22 years of financial industry experience, including in corporate finance and securities valuation. -6- Applied Economics was retained to provide a recommendation of the fair value of the Merger Consideration for financial reporting purposes in connection with the preparation of North South's audited financial statements and the preparation of pro-forma financial information included herein, in accordance with FASB Accounting Standards Codification (“ASC”) No. 805, Business Combinations (“ASC 805”). Prior to engaging them, Applied Economics provided an overview and general presentation of its services to the Company’s Board of Directors and its independent auditors. Applied Economics has not had any material relationship with the Company in the last two years. Applied Economics concluded that the fair value of the Merger Consideration was $3,100,000 as of June 5, 2013. Applied Economics assessed the value of the Merger Consideration using available quantitative data as well as qualitative factors specific to the Company, the Common Stock, and the Series D Preferred Stock including the Company’s operating history, financial results, post-Merger business plan, capital resources, trading volume and stock price volatility of the Common Stock, recent reverse stock split, recent private placements, potential effects of dilution on the value of Common Stock and conversion features associated with the Series D Preferred Stock. Applied Economics concluded that while the quoted trading price of Company’s Common Stock was $6.09 per share and the implied total market capitalization was approximately $5 million as of June 5, 2013, the Company’s Common Stock does not trade in an active, liquid market, as outlined under ASC 820, Fair Value Measurements, and, accordingly, applied a discount to the value of the fully diluted Common Stock price due to lack of marketability and applied a discount to the shares of Series D Preferred Stock. Applied Economics concluded to a fair value for the Common Stock underlying the Merger Consideration of $26,102 and the Series D Preferred Stock underlying the Merger Consideration of $3,073,520. Reasons for this Proposal Our Common Stock is currently listed on The NASDAQ Capital Market, and therefore we are subject to the NASDAQ Listing Rules. Pursuant to NASDAQ Stock Market Listing Rule 5635(d)(2), if an issuer intends to issue securities in a transaction that could result in the issuance of more than 20% of the issued and outstanding shares of the issuer’s common stock on a pre-transaction basis for less than the greater of book or market value for such stock, the issuer generally must obtain the prior approval of its stockholders prior to such issuance. Approval by the Company's shareholders holding a majority of the outstanding voting capital as of the Record Date is required to approve this Proposal and for issuance of the 118,483 shares of Common Stock and 1,488,152 shares of Series D Preferred Stock, which are convertible into shares of Common Stock on a one-for-ten basis. Other than the shareholder approval sought herein, no other federal or state regulatory approvals are required to consummate the Merger. Recent Business Developments of Spherix On July 24, 2013, the Company closed on the acquisition of a group of patents in the mobile communication sector (the “Purchased Patents”) from Rockstar Consortium US LP, a Delaware limited partnership (“Rockstar”). In consideration for the Purchased Patents, the Company paid certain consideration to Rockstar, including 176,991 shares of the Company’s Common Stock which are subject to a lock-up agreement, subject to certain leak-out provisions, which shall expire on the earlier of (i) six months from issuance and (ii) the date that the Company’s Common Stock achieves a trading volume of at least 50,000 shares per day and a closing price of at least $13 per share for a period of five consecutive days. The Company has agreed to file a registration statement covering the resale of the shares issued to Rockstar with the SEC within thirty (30) days of the closing of the acquisition and to use its best efforts to cause such registration statement to be declared effective by the SEC within one hundred and twenty (120) days from closing. Rockstar will also be entitled to receive a percentage of future profits after recovery of patent monetization costs and an initial priority return on investment to the Company. On August 6, 2013, the Company sold North South a promissory note in the principal amount of $500,000, which accrues interest at the rate of 0.25% per annum and is due and payable twenty four months from the date of issuance, subject to acceleration in the event of default, and may be prepaid, in whole or in part, without penalty or premium. -7- Information with Respect to North South Description of North South North South owns a patent portfolio consisting of 222 U.S. patents in the fields of wireless communications, satellite, solar and radio frequency, as well as, 2 U.S. patents in pharmaceutical technology. North South is engaged in the development and monetization of intellectual property assets through the commercialization and development of such assets. North South acquires and develops patents through internal and/or external research and development and acquires issued U.S. and foreign patents and pending patent applications. Additionally, North South licenses its patents to companies seeking to develop products and processes that embody North South’s patented invention or to companies whose products and processes infringe North South’s intellectual property. North South has commenced monetization and commercialization efforts by filing patent infringement litigation against T-Mobile USA on geo-location technology owned by North South, as well as two lawsuits on pharmaceutical distribution. North South is investigating the acquisition of various other patents, working with counsel to further develop more infringement reads and working with various other experts to develop extensive claims analysis models. North South and Spherix have also been working to determine appropriate connections in order to strategically identify prospective early defendants and licensing candidates in a patent licensing campaign that will continue following closing of the Merger. Through Nuta Virginia, we intend to become engaged in the commercialization and development of intellectual property assets that are not related to our historical business of drug development and services, although the scope of our intellectual property procurement and development will continue to include pharmaceutical and drug patents. Our activities will generally include the acquisition and development of patents through internal or external research and development. In addition, we will seek to acquire existing rights to intellectual property through acquisition of already issued patents and pending patent applications, both in the United States and abroad. We may alone, or in conjunction with others, develop products and processes associated with our intellectual property and license our intellectual property to others seeking to develop products or processes or whose products or processes infringe our intellectual property rights through legal processes. Anthony Hayes is the Chief Executive Officer of North South and North South’s executive offices are located at 110 Greene Street, Suite 403, New York, NY 10012. On May 4, 2013, we entered into a consulting agreement with Mr. Hayes in order to facilitate the transitioning of the oversight of North South’s patents, licenses and applications (the “North South Intellectual Property”) to us in consideration for (i) a cash payment of $30,000 and (ii) a ten year option to purchase 750,000 shares of our Common Stock at a per share purchase price of $7.08, subject to certain vesting requirements and satisfaction of certain conditions. Such options shall vest on the latest to occur of: (i) shareholder approval of the Company’s 2013 Equity Incentive Plan; (ii) consummation of the merger with North South; and (iii) the appointment of Mr. Hayes as the Chief Executive Officer of the Company. In addition to the foregoing vesting schedule, the options shall only be exercisable in accordance with certain trigger events and milestones determined by the Company’s Board of Directors. Mr. Hayes shall also advise us with respect to our planned entry into the IP commercialization business, including the development and implementation of a patent commercialization strategy. It is expected that Mr. Hayes will assume the full-time position as the Company’s Chief Executive Officer following closing of the Merger. Market Price of and Dividends on Common Equity and Related Stockholder Matters Market Information North South’s common stock is not traded on an exchange or quoted on a quotation system. Holders As of August 13, 2013, North South had 6 shareholders of record of its common stock, 6 shareholders of record of its Series A Preferred Stock and 11 shareholders of record of its Series B Preferred Stock. Dividends North South has never declared or paid cash dividends on its common stock and does not intend to pay any cash dividends on its common stock. -8- Securities Authorized for Issuance Under Equity Compensation Plans. North South does not have an equity compensation plan. Selected Financial Data Not applicable. Supplementary Financial Information Not applicable. -9- NORTH SOUTH HOLDINGS INC. (A COMPANY IN THE DEVELOPMENT STAGE) FINANCIAL STATEMENTS CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 11 BALANCE SHEETS AS OF DECEMBER 31, 2, 2013 (Unaudited) 12 STATEMENTS OF OPERATIONS FOR THE PERIOD FROM NOVEMBER 9, 2012 (INCEPTION) THROUGH DECEMBER 31, 2012, FOR THE THREE MONTHS ENDED MARCH 31, 2013 (Unaudited), AND FOR THE PERIOD FROM NOVEMBER 9, 2012 (INCEPTION) THROUGH MARCH 31, 2013 (Unaudited) 13 STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM NOVEMBER 9, 2012 (INCEPTION) THROUGH DECEMBER 31, 2012, FOR THE THREE MONTHS ENDED MARCH 31, 2013 (Unaudited), AND FOR THE PERIOD FROM NOVEMBER 9, 2012 (INCEPTION) THROUGH MARCH 31, 2013 (Unaudited) 14 STATEMENTS OF CASH FLOWS FOR THE PERIOD FROM NOVEMBER 9, 2012 (INCEPTION) THROUGH DECEMBER 31, 2012, FOR THE THREE MONTHS ENDED MARCH 31, 2013 (Unaudited), AND FOR THE PERIOD FROM NOVEMBER 9, 2012 (INCEPTION) THROUGH MARCH 31, 2013 (Unaudited) 15 NOTES TO FINANCIAL STATEMENTS 16 -10- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of North South Holdings Inc. We have audited the accompanying balance sheet of North South Holdings Inc. (a company in the development stage) (the “Company”) as of December 31, 2012, and the related statements of operations, changes in stockholders’ equity and cash flows for the period from November 9, 2012 (inception) through December 31, 2012. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of North South Holdings Inc. (a company in the development stage), as of December 31, 2012, and the results of its operations and its cash flows for the period then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Marcum LLP Marcum LLP New York, NY July 11, 2013 -11- NORTH SOUTH HOLDINGS INC. (A COMPANY IN THE DEVELOPMENT STAGE ) BALANCE SHEETS March 31, December (Unaudited) ASSETS Current assets: Cash $ $ Total current assets Patent portfolio, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accrued expenses $ $
